PROB 12A
(7/93)

                                 United States District Court
                                                        for

                                        District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Nekadam Galibova                                                       Cr.: 14-00216-001
                                                                                          PACTS #: 66340


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/13/2016

Original Offense:   Attempt and Conspiracy to Commit Mail Fraud, 18 U.S.C. § 1349

Original Sentence: 5 years' probation

Special Conditions: 3 Months of the Location Monitoring Program, New Debt Restriction, and $83,000 in
Restitution


Type of Supervision: Probation                                     Date Supervision Commenced:09/13/2016

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) ofsupervision:

Violation Number     Nature ofNoncomnliance


   1                   Failed to satisfy restitution.

U.S. Probation Officer Action:

Throughout her term of probation, Galibova has paid $16,353.20 towards her restitution. Her supervision
is due to expire on September 12,2021, with an outstanding restitution balance of$66,646.80. The Financial
Litigation Unit ofthe United States Attorney's Office was notified of the expiration of supervision and has
a standing order for garnishment of his earnings and all future income tax refunds via the Treasury Offset
Program (TOP). This Office recommends the supervision term be allowed to expire as scheduled since the
restitution order remains imposed as a final judgement, pursuant to Title 18, U.S.C., Sections 3554 & 3613.

                                                              Respectfully submitted,

                                                              SUSAN M. SMALLEY,Chief
                                                              U.S. Probation Officer


                                                              Uida McuiiJuwL

                                                               By: ELISA MARTINEZ
                                                                   Supervising U.S. Probation Officer


/ kam
                                                                                         Prob 12A-page 2
                                                                                        Nekadam Galibova



 PREPARED BY:




 3ld£tf, CL Macki                0610312021
 KELLY A. MACIEL                     Date
 U.S. Probation Technician


 Please check a box below to indicate the Court*s direction regarding action to be taken in this case:

    Allow Supervision to Expire as Scheduled on September 12,2021 (as recommended by the Probation
' Office)
r~ Submit a Request for Modifying the Conditions or Term of Supervision
r~ Submit a Request for Warrant or Summons
V Other


                                                               s/Katharine S. Hayden
                                                                 Signature of Judicial Officer


                                                                 June 8, 2021

                                                                             Date
